DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Response to Amendment
Claims 4 and 5 have been newly added. 

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokia (Nokia Shanghai Bell, Correction to MT SMS over NAS via non 3GPP Access, 3GPP TSG SA WG2 #122bis S2-175497, 8/25/2017).
Regarding claim 1, Nokia teaches a method for communication in a User Equipment (UE) (Page 1 “If the UE is in CM-CONNECTED state over non-3GPP access, the UE is reachable and this should be notified to the SMSF, which will forward the SMS to the AMF for delivery to the UE”), the method comprising:
receiving a Short Message Server (SMS) via a non-3rd Generation Partnership Project (3GPP) access using the SMS over a Non-Access Stratum (NAS) procedure to receive a Mobile Terminated Short Message Service (MT SMS) message (Fig. 4.13-.3.8-1 [Steps 3 and 7]) [note: the remainder of the claim limitation is not occurring “in a User Equipment” as set forth in the preamble, however a citation has been provided] in response to an Access and Mobility Management Function (AMF) determining that the UE is in 5th generation Mobility Management (5GMM)-IDLE mode over a 3GPP access and 5GMM-CONNECTED mode via the non-3GPP access; (Page 2 Step 5) and
receiving the SMS via the non-3GPP access using the SMS over NAS procedure to receive the MT SMS (Fig. 4.13-.3.8-1 [Steps 3 and 7]) note: the remainder of the claim limitation is not occurring “in a User Equipment” as set forth in the preamble
in response to the AMF determining that the UE is in 5GMM-CONNECTED mode with a Radio Resource Control (RRC) Inactive indication over the 3GPP access and 5GMM-CONNECTED mode via the non-3GPP access (the Examiner is not sure how much patentable weight to give this “determining” step occurring in a different device from the “User Equipment”, as set forth as a boundary in the preamble, accordingly at this time, it is receiving zero patentable weight)

	Regarding claim 5, Nokia teaches wherein the receiving the SMS via non-3GPP access is performed with priority over operator policy.  (Page 2 Step 5)

Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 9/24/2021, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  
With respect to the Applicant’s summation of the teachings of the 3GPP document cited in the Non-Final Rejection (Applicant’s Response 4-5 dated 9/24/2021), the Examiner concurs that the 3GPP document does not determine whether to transmit the SMS based on whether the UE is in RRC Inactive via the 3GPP access. 
The Examiner would specifically point to “transmitting, in response to the AMF determining that the UE is in 5GMM-CONNECTED mode with a Radio Resource Control (RRC) Inactive indication over the 3GPP access and that the UE is in 5GMM-CONNECTED mode via the non-3GPP access in the AMF, the SMS via the non-3GPP access using the SMS over NAS procedure to transmit the MT SMS”; with the underlined not being considered in prior art outside of commonly owned applications (see for example WO 2020/071536 A1 page 23 [0091]) or after the filing date of the instant application.  (see US-2020/0045753 to Dao et al. Page 13 [0172] note: regarding paging messages and not specifically, SMS messages, however SMS message have been used to paging in the prior art)
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the response dated 9/24/2021. 

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646